ICJ_148_WhalingAntarctic_AUS_JPN_2014-03-31_JUD_01_ME_03_FR.txt.                                                                                          336




                                DÉCLARATION DE M. LE JUGE KEITH

                 [Traduction]

                    1. Ainsi qu’il ressort de mon vote, je souscris aux conclusions aux-
                 quelles la Cour a abouti. Je suis aussi globalement d’accord avec les
                 motifs avancés à l’appui de ces conclusions. Dans la présente déclaration,
                 je me propose simplement de revenir sur trois aspects intervenus dans le
                 raisonnement de la Cour :
                 a) le contexte large dans lequel il convient de replacer l’affaire ;
                 b) l’étendue du pouvoir de délivrer des permis spéciaux en vertu de l’ar-
                    ticle VIII de la convention dont jouissent les gouvernements contrac-
                    tants et la question connexe du critère d’examen que la Cour doit
                    appliquer en cas de différend relatif à la délivrance de tels permis ;
                 c) l’application de ce critère d’examen aux faits de l’espèce.



                                      A. Le contexte plus général

                    2. Au cours des soixante‑cinq ans écoulés depuis que la convention est
                 entrée en vigueur, l’industrie baleinière a connu une évolution considé-
                 rable, de même que les attitudes à l’égard de la chasse à la baleine et les
                 politiques dans ce domaine. Le règlement annexé à la convention, tel
                 qu’en vigueur dans les premiers temps, autorisait un nombre de prises
                 annuelles de 16 000 pour les baleines bleues, 32 000 pour les rorquals
                 communs ou encore 40 000 pour les baleines à bosse dans les eaux situées
                 au sud du 40e degré de latitude sud (la prise de petits rorquals ne faisant
                 initialement l’objet d’aucune réglementation). Dès 1965, la capture de
                 baleines bleues fut néanmoins interdite et, dès 1972, une limite de capture
                 de 5000 spécimens fut fixée pour les petits rorquals de l’Antarctique, deux
                 décisions emblématiques des nombreuses manifestations de l’exercice par
                 la commission baleinière internationale (ci‑après dénommée la « CBI » ou
                 la « commission ») de ses pouvoirs de réglementation. De telles mesures
                 contraignantes pouvaient être adoptées, à condition d’être votées à la
                 majorité requise et étant entendu qu’un gouvernement contractant avait
                 la faculté d’élever une objection et de se soustraire ainsi à la nouvelle
                 réglementation.
                    3. En 1972, année où fut introduite, et fixée à 5000 spécimens, la limite
                 de capture pour les petits rorquals, les participants à la conférence des
                 Nations Unies sur l’environnement, qui se tenait à Stockholm, recom-
                 mandèrent l’adoption d’un moratoire de dix ans sur la chasse commer-
                 ciale. Alors que certains des neuf membres initiaux de la commission, qui

                                                                                         114




8 CIJ1062.indb 357                                                                              18/05/15 09:29

                          chasse à la baleine dans l’antarctique (décl. keith)               337

                 tous étaient des nations baleinières, renonçaient peu à peu à la chasse à la
                 baleine, de nouveaux membres, fortement appuyés par certaines ONG,
                 rejoignaient la commission, venant grossir en son sein les rangs des parti-
                 sans du moratoire. Celui‑ci, comme le rappelle la Cour dans son arrêt, fut
                 adopté en 1982. Il ne saurait faire de doute que de nombreux facteurs
                 — d’ordres commercial, scientifique, technologique, environnemental,
                 politique et autre — ont motivé cette adoption, facteurs dont témoignent
                 également les très nombreux cas de limites de capture fixées à zéro que
                 l’on trouve aujourd’hui dans les tableaux du règlement annexé à la
                 convention. Ce règlement, à l’heure actuelle, est ainsi très différent de
                 celui qui était en vigueur voici soixante-cinq ans et il est difficile d’imagi-
                 ner que ceux qui, en 1946, étaient favorables à l’adoption d’un nouveau
                 « mécanisme administratif efficace » en aient anticipé une utilisation aussi
                 drastique. Ils auraient pu juger pour le moins étrange qu’un mécanisme
                 établi pour réglementer une industrie existante soit quasiment utilisé pour
                 en interdire les activités ; cf., par exemple, l’affaire du Différend relatif à
                 des droits de navigation et des droits connexes (Costa Rica c. Nicaragua)
                 (arrêt, C.I.J. Recueil 2009, p. 249, par. 87 1)).
                     4. Les gouvernements contractants qui se livraient à la chasse à la
                 baleine et partageaient un tel point de vue avaient néanmoins à leur dis-
                 position plusieurs possibilités. Ils pouvaient se retirer de la convention, en
                 adressant la notification de retrait prévue à cet effet, et certains l’ont fait.
                 Ils pouvaient exercer leur droit de présenter une objection contre les
                 mesures adoptées et, de même, un certain nombre d’Etats — dont le
                 Japon — l’ont fait. Ils avaient aussi la possibilité de proposer des modifi-
                 cations aux termes de la convention, mais aucun Etat ne s’en est prévalu.
                 Enfin, ils avaient la faculté de contester la licéité de telle ou telle mesure,
                 mais, là encore, aucun d’entre eux n’en a usé.
                     5. Au cours des trente dernières années, la composition de la commis-
                 sion a une fois de plus évolué, avec une augmentation du nombre de
                 gouvernements contractants favorables à la chasse à la baleine, mais
                 ­
                 ­également d’opposants à cette pratique, de sorte qu’on a pu entendre, de
                  part et d’autre, que la commission était désormais trop politisée ; en
                  conséquence de cette polarisation, la commission se trouve maintenant
                  dans l’impasse, et a récemment décidé de ne se réunir qu’une fois tous les
                  deux ans.
                     6. Je conclurai ce passage introductif en replaçant le présent différend,
                  soumis pour règlement à la Cour conformément au droit international,
                  dans le contexte plus large des méthodes de règlement pacifique des diffé-
                  rends internationaux. Entre 2007 et 2010, nombreuses ont été les tenta-
                  tives de régler par voie de négociations, dans le cadre du Processus sur
                  l’avenir de la CBI, un ensemble de problèmes, y compris la question
                  aujourd’hui en litige devant la Cour. Si ces tentatives ont fait long feu, le
                  processus prenant fin quelques jours seulement après le dépôt, par l’Aus-
                  tralie, de sa requête en la présente instance, le président du groupe de
                  soutien, lorsqu’il est revenu sur ce processus, a tout particulièrement
                  rendu hommage aux Etats‑Unis d’Amérique pour l’énergie et l’esprit

                                                                                             115




8 CIJ1062.indb 359                                                                                  18/05/15 09:29

                          chasse à la baleine dans l’antarctique (décl. keith)                 338

                 d’initiative dont ils avaient fait preuve à cette occasion, et au Japon pour
                 sa participation active et son empressement à trouver un compromis. Le
                 Japon a plusieurs fois évoqué cette appréciation dans ses écritures et à
                 l’audience, mais l’Australie n’en a rien dit.


                         B. L’étendue du pouvoir de délivrer un permis spécial
                                        et le critère d’examen

                    7. Je considère qu’il existe un lien étroit entre l’étendue du pouvoir
                 reconnu à un gouvernement contractant de délivrer des permis spéciaux
                 et l’étendue du pouvoir reconnu à la Cour d’examiner les permis ainsi
                 délivrés. Plus grand sera le pouvoir du gouvernement contractant, plus
                 limité sera le pouvoir d’examen de la Cour. A cet égard, trois aspects du
                 pouvoir conféré aux gouvernements contractants par le paragraphe 1 de
                 l’article VIII de la convention me semblent devoir être soulignés, le pre-
                 mier étant que la disposition qui confère ce pouvoir n’est pas formulée en
                 termes subjectifs. Il n’est pas indiqué qu’un gouvernement contractant
                 peut délivrer un permis spécial au titre de ce qu’il « estime » relever de la
                 recherche scientifique, omission dont le caractère délibéré me semble res-
                 sortir du contraste avec la clause subjective — « que le gouvernement
                 contractant jugera opportune » — qui est employée à la fin de la proposi-
                 tion. La question de l’élément de subjectivité introduit par le libellé d’une
                 disposition s’est notamment posée en l’affaire relative à Certaines ques-
                 tions concernant l’entraide judiciaire en matière pénale ((Djibouti c. France),
                 arrêt, C.I.J. Recueil 2008, p. 229, par. 145), où la Cour s’est néanmoins
                 estimée dotée d’un certain pouvoir d’examen. Ce précédent — et ce sera
                 mon deuxième point — est également pertinent à un autre égard, plus
                 important, car l’appréciation faite dans ce contexte par l’autorité étatique
                 compétente s’appuyait sur l’évaluation, par l’Etat en question lui‑même,
                 d’un préjudice causé à ses « intérêts essentiels ». Or, le pouvoir dont il
                 s’agit d’apprécier l’exercice en l’espèce porte sur des questions plus
                 concrètes : la réalisation d’un programme mené en vue de recherches
                 scientifiques sur les baleines et des questions connexes. Le troisième aspect
                 qui me paraît important réside dans l’intérêt commun qu’ont tous les
                 gouvernements contractants à un bon fonctionnement de la convention,
                 ce dont témoignent les rôles conférés à la commission et au comité scien-
                 tifique. Ces trois aspects attestent selon moi l’existence de réelles limites
                 au pouvoir qu’a un gouvernement contractant de délivrer des permis spé-
                 ciaux. Un autre élément a par ailleurs une incidence directe sur l’exercice
                 par la Cour de son pouvoir d’examen en la présente espèce : les très nom-
                 breux éléments versés au dossier, qui nous renseignent sur le processus
                 ayant conduit aux diverses décisions relatives à l’établissement du pro-
                 gramme JARPA II et à la mise en œuvre de celui‑ci.
                    8. Ainsi qu’il ressort de l’arrêt, les positions des Parties et de l’Etat inter-
                 venant sur le critère d’examen ont évolué au fil de la présente procédure
                 (par. 62‑69). Si je suis globalement d’accord avec le critère énoncé par la

                                                                                                116




8 CIJ1062.indb 361                                                                                     18/05/15 09:29

                          chasse à la baleine dans l’antarctique (décl. keith)                 339

                 Cour, j’aurais quant à moi tendance à le formuler ainsi : la décision
                 du ­gouvernement contractant de délivrer un permis spécial peut‑elle se
                 ­justifier objectivement en ce sens qu’elle est étayée par un raisonnement
                  scientifique cohérent ? Ce critère ne nécessite pas que le programme soit
                  « justifié », mais qu’il puisse se justifier au vu des éléments versés au dossier.
                  La Cour n’a pas non plus à statuer sur le bien‑fondé scientifique des objec-
                  tifs du programme ni sur la question de savoir si la conception et la mise
                  en œuvre de celui‑ci constituent le meilleur moyen possible d’atteindre
                  ces objectifs. En revanche, son rôle est de déterminer si, à la lumière des
                  caractéristiques du pouvoir de délivrer des permis mises en évidence au
                  paragraphe précédent, les éléments de preuve dont elle dispose démon­
                  trent que les grandes lignes du programme reposent sur un raisonnement
                  scientifique cohérent. De tels critères, à l’instar de celui énoncé par la
                  ­
                  Cour, deviennent plus clairs à mesure qu’ils sont appliqués aux faits de
                  l’espèce.


                      C. L’application du critère d’examen aux faits de l’espèce

                    9. A une exception près, je n’ai rien à ajouter aux motifs avancés à
                 l’appui des conclusions auxquelles aboutit la Cour quant au choix des
                 autorités japonaises d’utiliser des méthodes létales plutôt que des
                 méthodes non létales (par. 128‑144), aux tailles d’échantillon retenues
                 (par. 147‑198) ou encore à la comparaison entre les objectifs de capture
                 et les prises effectivement réalisées (par. 199‑212). Ce que je tiens toute-
                 fois à souligner, c’est qu’il ressort selon moi du dossier que les autori-
                 tés japonaises n’ont même pas réfléchi à certains problèmes fon­          da-
                 mentaux soulevés par la conception initiale puis par la mise en œuvre du
                 programme.
                    10. S’agissant du choix de recourir à des méthodes létales ou non
                 létales, je juge déterminant le fait que le Japon n’ait fourni aucun élément
                 attestant qu’il aurait réalisé des études sur l’utilisation de méthodes non
                 létales au cours de la longue période allant du stade de la planification du
                 programme à aujourd’hui (voir, en particulier, les paragraphes 136‑141).
                 Or, les deux experts cités par l’Australie ont témoigné devant la Cour
                 de l’amélioration et de la généralisation, au cours de cette même période,
                 des méthodes non létales qui peuvent désormais être utilisées pour
                 atteindre certains au moins des objectifs poursuivis par le programme.
                    11. Pour ce qui est de la détermination des tailles d’échantillon, l’ab-
                 sence de tout élément d’explication clair dans le dossier justifiant le choix
                 de retenir une période de recherche de douze ans dans le cas de deux des
                 espèces, et de six pour la dernière, implique, à mon sens, que ce choix
                 n’est pas fondé sur un raisonnement scientifique cohérent, sachant que,
                 parmi les objectifs annoncés du programme, figure l’étude de la concur-
                 rence entre espèces et de l’écosystème (par. 176-178). Les explications
                 sont tout aussi inexistantes en ce qui concerne le choix de fixer à 50 spéci-
                 mens la taille de l’échantillon annuel de baleines à bosse et de rorquals

                                                                                                117




8 CIJ1062.indb 363                                                                                     18/05/15 09:29

                          chasse à la baleine dans l’antarctique (décl. keith)            340

                 communs, alors que le plan de recherche de JARPA II indiquait qu’il
                 était nécessaire, pour atteindre l’un des objectifs annoncés, d’envisager de
                 prélever, pour chacune de ces espèces, un minimum de 131 individus par
                 an (par. 179).
                    12. Je juge également significatif le fait que le Japon n’ait nullement
                 expliqué de manière convaincante la hausse sensible du volume de cap-
                 tures de petits rorquals entre JARPA et JARPA II. Si, d’un côté, il
                 invoque principalement l’existence de nouveaux objectifs — qui, cepen-
                 dant, ne semblent guère différents de ceux de JARPA, tels qu’ils existaient
                 dans les derniers temps de ce programme —, de l’autre, le Japon met en
                 avant la nécessité d’assurer une continuité d’un programme à l’autre
                 (par. 147‑156). Or, je vois mal comment l’on peut, sur un plan scienti-
                 fique, défendre simultanément l’un et l’autre de ces arguments.
                    13. Pour finir, je voudrais revenir sur les différences entre les tailles
                 d’échantillon et les volumes réels de captures. Il me paraît notable que,
                 s’il a continué de délivrer des permis spéciaux prévoyant la prise d’un
                 nombre de spécimens qui, pour les trois espèces, est resté identique tout
                 au long du programme — si ce n’est en 2005 et en 2006 en ce qui concerne
                 les rorquals communs et les baleines à bosse —, le Japon n’a jamais rendu
                 compte à la CBI et, en particulier, à son comité scientifique, des consé-
                 quences qu’aurait, pour la conception et la mise en œuvre du programme,
                 la différence entre les chiffres annoncés et les prises effectives de petits
                 rorquals et de rorquals communs, sans parler de l’absence de capture de
                 baleines à bosse (par. 209‑212). Les annexes du contre‑mémoire reprodui-
                 sant les documents publiés par le Japon (annexes 133‑159) ne contiennent
                 que trois documents soumis à la CBI ou à son comité scientifique qui
                 auraient pu être pertinents (annexes 152, 153 et 156), mais aucun, a priori,
                 n’aborde la question de cette différence et de ses éventuelles conséquences
                 pour les travaux de recherche. L’un seulement date de l’époque où
                 JARPA II était pleinement opérationnel, mais il se contente d’énumérer
                 les publications liées à ce programme, ainsi qu’à JARPA. Or, ce manque-
                 ment doit être apprécié à la lumière des prescriptions du paragraphe 30
                 du règlement et du devoir de coopération avec la CBI et son comité scien-
                 tifique qui, comme le relève la Cour, a été reconnu par les deux Parties et
                 par l’Etat intervenant (par. 83 et 240).
                    14. Pour résumer, les éléments versés au dossier ne montrent pas, selon
                 moi, que les autorités japonaises auraient, au stade de la planification ou de
                 la mise en œuvre du programme, accordé une grande — voire la moindre —
                 attention aux aspects essentiels de celui‑ci tels qu’ils ont été évoqués ci‑­
                 dessus. Pour ces raisons, comme pour celles exposées par la Cour, j’aboutis
                 à la conclusion que le programme ne relève pas des prévisions du para-
                 graphe 1 de l’article VIII et que, par conséquent, les mesures prises en
                 application de celui‑ci en vue de tuer, capturer et traiter des baleines l’ont
                 été en violation des paragraphes 10 e), 10 d) et 7 b) du règlement.

                                                                  (Signé) Kenneth Keith.


                                                                                          118




8 CIJ1062.indb 365                                                                                18/05/15 09:29

